DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-11, 14 and 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 			Regarding claim 1 (11, 22 and 26), the claim states the HARQ acknowledgement is transmitted in a temporal portion of the sub-frame and has been amended to further include “the temporal portion is restricted to at least one of the starting two consecutive symbols” but this was not described in the specification.  Para [0097] states the ACK/NACK can be transmitted in one symbol and Fig. 11 shows it being transmitted in one of the first two symbols but nothing about it being restricted to the first two symbols.  Applicant can be point out where there is support in the specification if there is any.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al (US 2016/0066316, hereinafter Bhushan), in view of Jung et al (US 2016/0020891, hereinafter Jung) and in view of Kuo et al (US 2016/0219569, hereinafter Kuo, claiming the priority date of all provisional applications).

Regarding claim 1, Bhushan discloses a method comprising: receiving configuration indicating configuring the device with a low latency configuration for a low latency transmission mode in addition to a regular latency configuration for a regular latency transmission mode, where the low latency transmission mode has a shorter latency than the regular latency transmission mode (a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081], legacy and low latency service in the same sub-frame Para [0076]/Fig. 3 and low latency service has a shorter ACK response time than legacy service, Para [0078], low latency has a reduced RTT, Para [0057], also this is implied); receiving a packet based on one of the low latency configuration and the regular latency transmission mode in subframe n (transmitting data for low latency and legacy, Para [0080] and legacy and low latency service in the same sub-frame Para [0076]/Fig. 3); where packets based on both the low latency configuration and the regular latency configuration are received from a serving cell (legacy and low latency mode can be transmitted by one or more base stations, Para [0077], in this case by one BS); transmitting a feedback packet in a following subframe n+p, where p<4 when the received packet is based on the low latency configuration, where the following subframe n+p is the p.sup.th subframe from the subframe n (feedback for low latency transmission can be provided on the first available symbol after n+4 symbols, an ACK is provided faster than in legacy communication and can have a RTT less than 1ms (1 sub-frame), basically the feedback in low latency is less than n+4 sub-frames as in legacy transmission); and legacy communications provides an ACK on the fourth sub-frame after transmission for a RTT of 4ms, Para [0078]); 											but does not explicitly disclose receiving a higher layer configuration at a device, the higher layer configuration being higher than a physical layer configuration for configuring low latency communication.  Bhushan discloses a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081] but does not directly say the PIC is higher layer configuration.  Jung discloses an ultra-low latency mode can be configured for some UEs via a UE-specific higher-layer signaling, Para [0058].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jung in order to support reduced latency reliably whilst accommodating dynamically varying traffic demands; 		nor does Bhushan fully and explicitly disclose the feedback packet comprises a hybrid automatic repeat request acknowledgement transmitted in a temporal portion of the following sub-frame n+p, where the sub-frame n+p comprises a plurality of symbols including a starting two consecutive symbols, where the temporal portion is restricted to at least one of the starting two consecutive symbols in the following sub-frame n+p, with resource elements assigned to the device for uplink feedback transmission.  Kuo discloses a sub-frame including two slots, Para [0067], where a slot comprises a number of symbols, Fig. 10, including first two consecutive symbols and the first two symbols are allocated with resources for HARQ ACK/NACK signaling, Para [0137/139].  Also see page 7 from provisional application 62/166,368.   Bhushan discloses subset of resources used to provide ACK according to HARQ scheme, Para [0078].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kuo in order to meet the rising demands for large amounts of data traffic by using new radio technology.  
Regarding claims 4 and 14, Bhushan discloses the method/apparatus according to claim 1/11, but not fully wherein the feedback packet comprises a hybrid automatic repeat request acknowledgement sent in the following subframe that is two subframes n+2 after the first subframe n in response to receiving the receiving the packet based on the low latency configuration in the first subframe n.  feedback for low latency transmission can be provided on the first available symbol after n+4 symbols, an ACK is provided faster than in legacy communication and can have a RTT less than 1ms (1 sub-frame), basically the feedback in low latency is less than n+4 sub-frames as in legacy transmission.  Jung discloses receiving DL transmission in slot n and transmitting ACK feedback in slot n+2, Para [0047], where it would be an obvious design choice to transmit an ACK in sub-frame n+2 as long as it is less than the normal legacy response of n+4 sub-frames.
Regarding claims 8 and 18, Bhushan discloses the method/apparatus according to claim 7/17, wherein the packet based on the low latency configuration is received on a dedicated resource on a physical downlink shared channel.  Bhushan discloses the UE decodes the PDCCH and PDSCH for the low latency resources, Para [0082] and Jung discloses the ULL mode configured for certain UEs and is indicated via UE-specific signaling, Para [0058]. 
Regarding claim 11, Bhushan discloses an apparatus (UE, Fig. 8) comprising: a controller (management module 715, Fig. 8) configured to control operations of the apparatus; and a transceiver (transmitter and receiver, Fig. 8) coupled to the controller, the transceiver configured to receive a configuration indicating configuring the apparatus with a low latency configuration for a low latency transmission mode in addition to a regular latency configuration for a regular latency transmission mode, where the low latency transmission mode has a shorter latency than the regular latency transmission mode, receive a packet based on one of the low latency configuration and the regular latency transmission mode in subframe n (a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081], legacy and low latency service in the same sub-frame Para [0076]/Fig. 3 and low latency service has a shorter ACK response time than legacy service, Para [0078], low latency has a reduced RTT, Para [0057], also this is implied), where packets based on both the low latency configuration and the regular latency configuration are received from a serving cell (legacy and low latency mode can be transmitted by one or more base stations, Para [0077], in this case by one BS);  transmit a feedback packet in a following subframe n+p, where p<4 when the received packet is based on the low latency configuration, where the following subframe n+p is the p.sup.th subframe from the subframe n (feedback for low latency transmission can be provided on the first available symbol after n+4 symbols, an ACK is provided faster than in legacy communication and can have a RTT less than 1ms (1 sub-frame), basically the feedback in low latency is less than n+4 sub-frames as in legacy transmission), and transmit a feedback packet in a following subframe n+4 when the received packet is based on the regular latency configuration, where the following subframe n+4 is the fourth subframe from the subframe n (legacy communications provides an ACK on the fourth sub-frame after transmission for a RTT of 4ms, Para [0078]); but does not explicitly disclose receiving a higher layer configuration at a device, the higher layer configuration being higher than a physical layer configuration for configuring low latency communication.  Bhushan discloses a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081] but does not directly say the PIC is higher layer configuration.  Jung discloses an ultra-low latency mode can be configured for some UEs via a UE-specific higher-layer signaling, Para [0058]; nor does Bhushan fully and explicitly disclose the feedback packet comprises a hybrid automatic repeat request acknowledgement transmitted in a temporal portion of the following sub-frame n+p, where the sub-frame n+p comprises a plurality of symbols including a starting two consecutive symbols, where the temporal portion is restricted to at least one of the starting two consecutive symbols in the following sub-frame n+p, with resource elements assigned to the device for uplink feedback transmission.  Kuo discloses a sub-frame including two slots, Para [0067], where a slot comprises a number of symbols, Fig. 10, including first two consecutive symbols and the first two symbols are allocated with resources for HARQ ACK/NACK signaling, Para [0137/139].  Also see page 7 from provisional application 62/166,368.  Bhushan discloses subset of resources used to provide ACK according to HARQ scheme, Para [0078].  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Kuo and in view of Jiang et al (US 2016/0338081, hereinafter Jiang, claiming the priority date of provisional application 62/162,557).
Regarding claims 6 and 16, Bhushan discloses the method/apparatus according to claim 1/11, but not wherein one symbol of the at least two symbols is used for a pilot symbol and another symbol of the at least two symbols is used for the hybrid automatic repeat request acknowledgement. Jiang a sub-frame where the last two consecutive symbols are used for transmission of the uplink ACK, Para [0049]/Fig. 6, the ACK portion can be two scaled symbols, Para [0051] and the UL 2-symbol TTI configuration, Fig. 6 (Fig. 6 from the provision).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jiang in order to improve spectral efficiency, lower cost and improve services while keeping the improvements applicable to the existing and developing multi-access technologies.  

Claims 7 and17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Kuo and in view of Luo et al (US 2016/0134405, hereinafter Luo).
Regarding claims 7 and 17, Bhushan discloses the method/apparatus according to claim 1/11, but not wherein a transport block of the low latency configuration is smaller than a transport block for the regular latency configuration.  Luo discloses reducing code rate or transport block size allow for reduced processing time and allow for faster transmission of ACK for reduced latency, Para [0071].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Luo in order to further reduce latency in communications.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Kuo, in view of Luo and Smith.
Regarding claims 9 and 19, Bhushan discloses the method/apparatus according to claim 1/11, but not wherein a code block size in a subframe for packets based on the low latency configuration is smaller than a code block size for packets based on the regular latency configuration.  Luo discloses reducing code rate or transport block size allow for reduced processing time and allow for faster transmission of ACK for reduced latency, Para [0071]. Smith discloses lower latencies are achieved with small code blocks, Para [0045], therefore low latency should use smaller code blocks than regular latency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Smith in order to reduce complexity and latency for high-speed communication.

Claims 10, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Kuo and in view of Xu et al (US 2016/0100395, hereinafter Xu).
Regarding claims 10 and 20, Bhushan discloses the method/apparatus according to claim 1/11, wherein a transmission time interval of the packet based on the low latency configuration is smaller than a transmission time interval of the packet based on the regular latency configuration (low latency has reduced TTI compared to legacy latency, Para [0072]) but not wherein a maximum timing advance value for the low latency configuration is less than a maximum timing advance value for the regular latency configuration.  Xu discloses low latency can be achieved by using timing advance restriction to allow for faster turnaround time of 2 ms instead of 4 ms (4 sub-frames), Para [0140], this implies the timing advance for low latency is less than legacy communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Xu in order to enhance downlink control channel designs for managing communications.  
Regarding claim 26, Bhushan discloses a method comprising: receiving configuration indicating configuring the device with a low latency configuration for a low latency transmission mode in addition to a regular latency configuration for a regular latency transmission mode, where the low latency transmission mode has a shorter latency than the regular latency transmission mode (a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081], legacy and low latency service in the same sub-frame Para [0076]/Fig. 3 and low latency service has a shorter ACK response time than legacy service, Para [0078], low latency has a reduced RTT, Para [0057], also this is implied); receiving a packet based on one of the low latency configuration and the regular latency transmission mode in subframe n (transmitting data for low latency and legacy, Para [0080] and legacy and low latency service in the same sub-frame Para [0076]/Fig. 3); where packets based on both the low latency configuration and the regular latency configuration are received from a serving cell (legacy and low latency mode can be transmitted by one or more base stations, Para [0077], in this case by one BS); transmitting a feedback packet in a following subframe n+p, where p<4 when the received packet is based on the low latency configuration, where the following subframe n+p is the p.sup.th subframe from the subframe n (feedback for low latency transmission can be provided on the first available symbol after n+4 symbols, an ACK is provided faster than in legacy communication and can have a RTT less than 1ms (1 sub-frame), basically the feedback in low latency is less than n+4 sub-frames as in legacy transmission); and transmitting a feedback packet in a following subframe n+4 when the received packet is based on the regular latency configuration, where the following subframe n+4 is the fourth subframe from the subframe n (legacy communications provides an ACK on the fourth sub-frame after transmission for a RTT of 4ms, Para [0078]); wherein a transmission time interval of the packet based on the low latency configuration is smaller than a transmission time interval of the packet based on the regular latency configuration (low latency has reduced TTI compared to legacy latency, Para [0072]) but does not explicitly disclose receiving a higher layer configuration at a device, the higher layer configuration being higher than a physical layer configuration for configuring low latency communication.  Bhushan discloses a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081] but does not directly say the PIC is higher layer configuration.  Jung discloses an ultra-low latency mode can be configured for some UEs via a UE-specific higher-layer signaling, Para [0058]; nor does he disclose a maximum timing advance value for the low latency configuration is less than a maximum timing advance value for the regular latency configuration.  Xu discloses low latency can be achieved by using timing advance restriction to allow for faster turnaround time of 2 ms instead of 4 ms (4 sub-frames), Para [0140], this implies the timing advance for low latency is less than legacy communication; nor does Bhushan fully and explicitly disclose the feedback packet comprises a hybrid automatic repeat request acknowledgement transmitted in a temporal portion of the following sub-frame n+p, where the sub-frame n+p comprises a plurality of symbols including a starting two consecutive symbols, where the temporal portion is restricted to at least one of the starting two consecutive symbols in the following sub-frame n+p, with resource elements assigned to the device for uplink feedback transmission.  Kuo discloses a sub-frame including two slots, Para [0067], where a slot comprises a number of symbols, Fig. 10, including first two consecutive symbols and the first two symbols are allocated with resources for HARQ ACK/NACK signaling, Para [0137/139].  Also see page 7 from provisional application 62/166,368.  Bhushan discloses subset of resources used to provide ACK according to HARQ scheme, Para [0078].  

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view with Kuo and in view of Smith et al (US 2014/0233673, hereinafter Smith).
Regarding claim 22, Bhushan discloses a method comprising: receiving configuration indicating configuring the device with a low latency configuration for a low latency transmission mode in addition to a regular latency configuration for a regular latency transmission mode, where the low latency transmission mode has a shorter latency than the regular latency transmission mode (a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081], legacy and low latency service in the same sub-frame Para [0076]/Fig. 3 and low latency service has a shorter ACK response time than legacy service, Para [0078], low latency has a reduced RTT, Para [0057], also this is implied); receiving a packet based on one of the low latency configuration and the regular latency transmission mode in subframe n (transmitting data for low latency and legacy, Para [0080] and legacy and low latency service in the same sub-frame Para [0076]/Fig. 3); where packets based on both the low latency configuration and the regular latency configuration are received from a serving cell (legacy and low latency mode can be transmitted by one or more base stations, Para [0077], in this case by one BS); transmitting a feedback packet in a following subframe n+p, where p<4 when the received packet is based on the low latency configuration, where the following subframe n+p is the p.sup.th subframe from the subframe n (feedback for low latency transmission can be provided on the first available symbol after n+4 symbols, an ACK is provided faster than in legacy communication and can have a RTT less than 1ms (1 sub-frame), basically the feedback in low latency is less than n+4 sub-frames as in legacy transmission); and transmitting a feedback packet in a following subframe n+4 when the received packet is based on the regular latency configuration, where the following subframe n+4 is the fourth subframe from the subframe n (legacy communications provides an ACK on the fourth sub-frame after transmission for a RTT of 4ms, Para [0078]); but does not explicitly disclose receiving a higher layer configuration at a device, the higher layer configuration being higher than a physical layer configuration for configuring low latency communication.  Bhushan discloses a PIC can indicate which remaining resources within a sub-frame are configured for low latency communications, Para [0081] but does not directly say the PIC is higher layer configuration.  Jung discloses an ultra-low latency mode can be configured for some UEs via a UE-specific higher-layer signaling, Para [0058]; nor does Bhushan fully and explicitly disclose the feedback packet comprises a hybrid automatic repeat request acknowledgement transmitted in a temporal portion of the following sub-frame n+p, where the sub-frame n+p comprises a plurality of symbols including a starting two consecutive symbols, where the temporal portion is restricted to at least one of the starting two consecutive symbols in the following sub-frame n+p, with resource elements assigned to the device for uplink feedback transmission.  Kuo discloses a sub-frame including two slots, Para [0067], where a slot comprises a number of symbols, Fig. 10, including first two consecutive symbols and the first two symbols are allocated with resources for HARQ ACK/NACK signaling, Para [0137/139].  Also see page 7 from provisional application 62/166,368.  Bhushan discloses subset of resources used to provide ACK according to HARQ scheme, Para [0078];	nor do the references disclose wherein a code block size in a subframe for packets based on the low latency configuration is smaller than a code block size for packets based on the regular latency configuration.  Smith discloses lower latencies are achieved with small code blocks, Para [0045], therefore low latency should use smaller code blocks than regular latency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Smith in order to reduce complexity and latency for high-speed communication.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Kuo, in view of Smith and Blankenship et al (US 2014/0254476, hereinafter Blankenship).  
Regarding claim 23, Bhushan discloses the method according to claim 22, but not further comprising identifying the packet is based on the low latency configuration based on the packet being received from a certain cell.  Blankenship discloses bearers with low latency specifications can be carried by the macro cell and the relaxed latency bearers by the small cells, Para [0120].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Blankenship in order to increase communication capacity by offloading to small cells.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Kuo, in view of Smith and in view of Luo.
Regarding claim 24, Bhushan discloses the method according to claim 22, but not wherein a transport block of the low latency configuration is smaller than a transport block for the regular latency configuration.  Luo discloses reducing code rate or transport block size allow for reduced processing time and allow for faster transmission of ACK for reduced latency, Para [0071].  

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Kuo, in view of Xu and in view of and Blankenship.
Regarding claim 27, Bhushan discloses the method according to claim 26, but not further comprising identifying the packet is based on the low latency configuration based on the packet being received from a certain cell.  Blankenship discloses bearers with low latency specifications can be carried by the macro cell and the relaxed latency bearers by the small cells, Para [0120].  

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Kuo, in view of Xu and in view of Luo.
Regarding claim 28, Bhushan discloses the method according to claim 26, but not wherein a transport block of the low latency configuration is smaller than a transport block for the regular latency configuration.  Luo discloses reducing code rate or transport block size allow for reduced processing time and allow for faster transmission of ACK for reduced latency, Para [0071].  

Claims 21, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan, in view of Jung, in view of Kuo, in view of Smith, in view of Xu and in view of Mallik et al (US 2016/0173232, hereinafter Mallik, claiming the priority date of provisional applications 62/092,035 and 62/133,383).
Regarding claims 21, 25 and 29, Bhushan disclose the method according to claim 1, but not wherein the packet based on the low latency configuration comprises a plurality of code blocks, each code-block of the plurality of code blocks channeled-coded, rate-matched, and mapped to modulation symbols of one or more orthogonal frequency division multiplexing symbols, where each modulation code blocks may be interleaved over frequency which helps enable quicker pipeline processing but with little time domain interleaving results in one code block occupying a transmission symbol, Para [0026] of provisional 62/133,383 and rate-matching is a well-known technique to one with ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Mallik in order to prevent inefficient use of resources when interference is bursty.

Response to Arguments
Applicant's arguments filed 5/9/2021 have been fully considered but they are not persuasive.  The applicant amends the claims and argues the references do not disclose the amended limitations.  The amended limitation states the temporal portion of the sub-frame comprises a plurality of symbols including two consecutive symbols.  This part of the limitation is well known in the art and disclosed by the new reference Kuo as well.  It is well known a sub-frame comprises symbols and there will obviously be the first two (consecutive) symbols.  The other part of the limitation states the first two starting consecutive symbols having resource elements assigned for uplink feedback transmission.  Applicant argues the Jiang reference discloses using the last two consecutive symbols for uplink feedback.  In response, this argument is moot in view of the new Kuo reference, which discloses the first and second symbols are allocated resources for HARQ ACK/NACK transmission, Para [0137/139].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461